Title: To James Madison from Elias Vander Horst, 27 March 1804 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


27 March 1804. Encloses a duplicate of his 18 Feb. dispatch, since which he has not heard from JM. “By the News-Papers I now enclose, you will find his Britannic Majesty is ⟨(⟩tho’ contrary to former expectation) happily recovered from his late severe indisposition. We have had an uncommon Wet, mild Winter, but yet I am happy to say the face of the Country presents a very favorable appearance at present.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.; written at the foot of Vander Horst to JM, 18 Feb. 1804, which is docketed by Wagner as received 15 May.


